SMITH, Judge,
concurring in part and dissenting in part.
I concur in the majority opinion as it applies to the Juvenile Court and Detention Center and respectfully dissent as to the office of the Court Administrator. In doing so I state my agreement with my brethren in the majority that Sec. 485.010 RSMo 1978 is opaque, and recognize that the interpretation of that section by the majority is a permissible one.
In enacting that section, it appears to me that the General Assembly has recognized two different functions of the staff necessary for the operation of the circuit courts. One function belongs to the personnel who deal with the day-to-day litigation business of the courts including receipt and filing of legal papers, clerical functions in the courtrooms, billing and collection of costs, record-keeping and similar functions. These personnel are those referred to in the last sentence of paragraph one of 485.010. The second function belongs to personnel who deal with the administrative operations of the circuit court as an entity. Their duties are set forth in the majority opinion and need not be repeated here. The need for such personnel arises from the increasing workload and size of the courts and the imposition of functions on the courts, subsidiary to the actual handling of litigation. *334It is this group of personnel to which the first two sentences of paragraph one and all of paragraph two of Sec. 485.010 refer. I believe Sec. 485.010 mandates payment of the first group by the City and the second by the State.
Article V, Sec. 15 paragraph 3 Missouri Constitution, places the responsibility for the administration of the circuit upon the presiding judge. In some circuits with relatively small caseloads and few personnel this responsibility may be effectively handled by the presiding judge and a secretary or secretaries. It would be wasteful in those cases to provide for a court administrator. In some circuits, particularly large urban ones,1 the complex administration of the court could not be handled by the circuit judge utilizing only secretarial personnel or personnel of similar background. Professional administrative personnel are required. The nature of the work of the court administrator set forth in the majority opinion and the personnel enumerated therein demonstrates that. I believe the words utilized by the General Assembly “other staff personnel” was intended to include a professional administrative staff.
Normally, the doctrine of ejusdem gener-is (applied without identification by the majority) would warrant the conclusion reached by the majority. But because of the variable nature of staff necessary to service the diverse needs of the various circuits I believe it reasonable to interpret the words “other staff personnel” to encompass the personnel required to handle the administrative responsibilities of the particular circuit involved. I do not believe it was intended to be limited in meaning to one particular type of staff i. e.: secretarial. The statute provides that the administrative staff shall be paid from state funds not from city funds.
I would quash the alternative writ as it applies to the Court Administrator’s office.

. The 22nd Circuit has twenty-three circuit judges, seven associate circuit judges, and four municipal judges.